UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-6469


EUGENE DYSON,

                    Plaintiff - Appellant,

             v.

WEXFORD HEALTH SOURCES, INC.; CRYSTAL JAMISON, P.A.; RICHARD
MILLER; DENISE GILSINGER, Former Acting Warden; DR. MONICA
STALLWORTH-KOLIMAS; DR. MAHBOOBEH MEMARSADEGHI; DR.
DIDDEN; DR. LAWRENCE MANNING; DR. BEN OTEYZA,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-00307-TDC)


Submitted: September 23, 2021                               Decided: November 17, 2021


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Eugene Dyson, Appellant Pro Se. Douglas Conrad Meister, Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale Park, Maryland; Patricia H. Beall, MARKS,
O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C., Towson, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eugene Dyson appeals the district court’s order granting summary judgment in

favor of Defendants on Dyson’s 42 U.S.C. § 1983 complaint. We grant Dyson’s motion

for leave to file his supplemental brief and grant the Medical Defendants’ motion to strike

Dyson’s “Updated Affidavit.” * We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Dyson v. Wexford

Health Sources, Inc., No. 8:19-cv-00307-TDC (D. Md. Mar. 10, 2020). We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                              AFFIRMED




       *
        Dyson has also filed a pleading captioned, “Relief from Judgement or Order,” in
which he asks this court to “permit disclosure of the State employed witnesses’ testimony
on the facts of the case.” To the extent that this pleading was intended as a motion to
permit new evidence, the motion is denied.

                                            2